DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ remarks/amendments filed April 21, 2022. Claims 1-9, 21-34 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/30/22 was considered by the examiner. See attached PTO-form 1449.

Terminal Disclaimer
The terminal disclaimer filed on March 31, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,482,123 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Prior Arts Made of Record
Sheen (US Patent No. 9,715,367) discloses when a playback device plays audio content in a playback zone, a quality of the playback may depend on an acoustic characteristic of the playback zone. In discussions herein, the playback zone may include one or more playback devices or groups of playback devices. The acoustic characteristic of the playback zone may depend on a dimension of the playback zone, types of furniture in the playback zone, and an arrangement of the furniture in the playback zone, among other factors. As such, different playback zones may have different acoustic characteristics. Because a given model of the playback device may be used in a variety of different playback zones with different acoustic characteristics, a single audio processing algorithm may not provide a consistent quality of audio playback by the playback device in each of the different playback zones.
In one aspect, the functions include causing a playback device in a playback zone to play a first audio signal, and receiving from the playback device, data indicating a second audio signal detected by a microphone of the playback device. The second audio signal includes a portion corresponding to the first audio signal. The functions further include based on the second audio signal and an acoustic characteristic of the playback device, determining an audio processing algorithm, and transmitting data indicating the determined audio processing algorithm to the playback device.
Koby et al. (US 20150161695) discloses a method for comparatively displaying quotes comprising: providing a database; providing a quote server communicatively connected to a client device over a network, the quote server comprising a microprocessor and a non-volatile computer-readable medium having computer readable instructions stored thereon, the computer-readable instructions comprising a quote module; storing normalized quote metric data in the database; the quote server receiving from the client device over the network a customer project criteria dataset comprising at least one measurement of a dimension for a home improvement project and an indication of at least one material to be used in a home improvement project, the amount of the material to be used in the home improvement project being based at least in part on the at least one measurement of a dimension; the quote module selecting from the stored normalized quote metric a search result dataset, the selection of the search result database being based at least in part on the received customer project criteria dataset and comprising data indicative of a plurality of service providers, each service provider in the plurality of service providers being associated in the stored normalized quote metric data with the material; for each one of the service providers in the plurality of service providers, the quote module calculating a bid estimate for the service provider to install the material in the home improvement project, the calculated bid estimate being based at least in part on a cost of the material indicated in the stored normalized dataset for the service provider, and the calculated bid estimate being based at least in part on the measurement of a dimension received by the quote server; the quote server transmitting data to the client device, the transmitted data causing to be displayed on the client device, for each one of the service providers in the plurality of service providers, an identification of the service provider indicated in the stored normalized dataset and the calculated bid estimate for the service provider. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-9, 21-34 are allowed.
The prior art of record fails to teach or fairly suggest wherein each acoustic test recording of the one or more acoustic test recordings is associated with: the one or more materials of the floor covering, the ceiling assembly, and one or more other materials of a floor ceiling assembly and providing, by the computing device via the user interface, at least one of the one or more acoustic test recordings for playback, together with all other claim elements as recited in independent claim 1.
The prior art of record fails to teach or fairly suggest determining, based on the selected construction assembly, one or more media files that are associated with and representative of a group of construction assemblies comprising one or more characteristics. wherein the selected construction assembly comprises at least one characteristic that is similar to the one or more characteristics, and wherein the one or more characteristics comprise a construction assembly design or a construction assembly sound performance; and transmitting the one or more media flies to the client computing device for playback, together with all other claim elements as recited in independent claim 21.
The prior art of record fails to teach or fairly suggest determining, based on the selected construction assembly, one or more media files that are associated with and representative of a group of construction assemblies comprising one or more characteristics, wherein the selected construction assembly comprises at least one characteristic that is similar to the one or more characteristics, wherein the one or more characteristics comprise a construction assembly design or a construction assembly sound performance, and wherein the one or more media files comprise sound files of audio tests stored in a database; and causing playback of the one or more media files, together with all other claim elements as recited in independent claim 27.
The prior art of record fails to teach or fairly suggest identifying one or more audio files associated with at least one floor assembly of the one or more floor assemblies, wherein the second characteristics associated with the selected floor assembly are within a defined range of the first characteristics associated with the identified at least one floor assembly, and Page 6 of 8ATTORNEY DOCKET No. 03269.0286U3 APPLICATION No. 16/599,974 wherein the first characteristics associated with the identified at least one floor assembly and the second characteristics associated with the selected floor assembly are each associated with the acoustic test and each comprise at least one of: a testing parameter, a resulting measurement, or a classification result; and transmitting the one or more audio files for playback, together with all other claim elements as recited in independent claim 30.
Thus, prior art of record neither renders obvious, nor anticipates the combination of the claimed invention in light of the specification.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBBIE M LE whose telephone number is (571)272-4111. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEBBIE M LE/           Primary Examiner, Art Unit 2168                                                                                                                                                                                             	May 6, 2022